UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6721


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MATTHEW DWAYNE SMITH, a/k/a Mackie, a/k/a Smac,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cr-00007-JPB-JES-1)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Dwayne Smith, Appellant Pro Se. Paul Thomas Camilletti,
Thomas Oliver Mucklow, Assistant United States Attorneys,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew      Dwayne    Smith       appeals      the    district      court’s

order    granting   in    part    and   denying        in   part       his    motion   for

reduction   of   sentence      filed    pursuant       to    18    U.S.C.      § 3582(c)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Smith, No. 3:05-cr-00007-JPB-

JES-1 (N.D.W. Va. Apr. 1, 2009).               We deny as moot Smith’s motion

to place his case in abeyance pending rulings by the Supreme

Court.     We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented        in    the    materials

before    the   court    and   argument        would   not    aid      the    decisional

process.

                                                                                AFFIRMED




                                           2